Citation Nr: 1042501	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an 
anxiety disability, to include post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the RO in St. 
Paul, Minnesota, which granted service connection for an anxiety 
disorder, not otherwise specified, and assigned an initial 30 
percent disability rating.  

During the pendency of the appeal, an increased evaluation from 
30 percent to 50 percent was granted for the appellant's service-
connected anxiety disorder by rating decision dated in May 2005.  
The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  As will be discussed below, the Board 
must remand the case for additional development.  The RO will 
have the opportunity to consider the additional evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2010).

The record shows that the appellant was hospitalized for 
extended periods twice, beginning in April 2009 for an 
unspecified period and from November 25, 2009 to March 1, 
2010, for psychiatric care.  The Board finds that the 
evidence of record raises the issue of whether temporary 
total ratings for hospitalization has been raised.  The 
issue is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The Board must remand for additional records and for a current VA 
examination.

The appellant has submitted court records and some private 
treatment records showing that he was involuntarily committed for 
psychiatric treatment in April 2009 and that he was committed for 
psychiatric treatment in November 2009 following a suicide 
attempt.  Both admissions were at the Minneapolis VA Medical 
Center.  The records of such admissions are plainly relevant to 
the instant appeal.  The Board remands to obtain these records.

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through October 2006.  To correctly assess 
the appellant's current disability, all records of treatment from 
October 2006 to the present must be considered.  Therefore, those 
records must be obtained for the file.

Similarly, the Board notes that the appellant's last VA 
examination in connection with his claim was in June 2006.  As 
the appellant was last afforded an examination more than four 
years ago and evidence suggests an increase in symptomatology 
since that time, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the instant 
appeal.  The appellant is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's VA treatment 
records from the Minneapolis VA Medical 
Center for treatment concerning the service-
connected anxiety disorder, to include PTSD, 
from October 2006 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  Schedule the appellant for a VA 
examination to determine the current nature 
and severity of his psychiatric disability.  
Sufficient evaluations should be scheduled to 
evaluate the appellant's psychiatric 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


